Opinión concurrente y disidente emitida por el
Juez Aso-ciado Señor Hernández Denton,
a la cual se unen el Juez Presidente Señor Pons Núñez y el Juez Asociado Señor Andréu García.
Este recurso nos permite examinar la constitucionali-dad de la Ley Núm. 22 de 29 de abril de 1974, Art. 277 del Código de Enjuiciamiento Civil de 1933 (32 L.P.R.A. sec. 2761), que excluye a las instituciones religiosas de la ac-ción interdictal por perturbación o estorbo público. En es-pecífico, adjudicamos una controversia que es secuela de nuestra decisión en Sucn. de Victoria v. Iglesia Pentecostal, 102 D.P.R. 20 (1974), donde resolvimos que los ciudadanos podían utilizar el injunction de estorbo público para vindi-car su derecho a la paz y tranquilidad en sus hogares contra actuaciones de otras personas y entidades, incluyendo a las instituciones religiosas.
La controversia en el caso de autos nos obliga nueva-mente a resolver un conflicto entre estos derechos funda-mentales y establecer un balance entre la libertad de culto y el derecho de intimidad al amparo de la cláusula consti-tucional que prohíbe el establecimiento de una religión. En vista de la importancia en nuestra sociedad de los valores protegidos por estos preceptos constitucionales, y conside-rando que en la interacción humana y comunitaria se ge-neran conflictos entre ellos, corresponde a este Tribunal la *258responsabilidad constitucional de proveer un foro para ventilar las diferencias y establecer un balance adecuado entre los distintos intereses. También tenemos la ineludi-ble obligación de ser los intérpretes finales de la Constitu-ción y de pautar las normas que guíen a futuras generacio-nes y ayuden a resolver los conflictos en una sociedad pluralista y democrática.
Desafortunadamente, en el caso de autos el Tribunal no ha descargado cabalmente esta responsabilidad. Aunque estamos conformes con la modificación de las cuantías con-cedidas para indemnizar los daños sufridos por la familia Lasso de la Vega, disentimos de la decisión del Tribunal de revocar el dictamen de inconstitucionalidad de la Ley Núm. 22, supra. Con esta decisión este Foro pospone la resolución de una controversia de gran importancia y falta a su obligación de imprimir mayor certeza a nuestro dere-cho en un asunto que genera polémicas intensas en todo el país. Véase la opinión disidente del Juez Presidente Señor Pons Núñez en Pueblo Int’l, Inc. v. Srio. de Justicia, 122 D.P.R. 703 (1988).
Por las razones expuestas en esta opinión, resolvería-mos que la Ley Núm. 22, supra, y el Art. 4.6 del Regla-mento para el Control de Contaminación por Ruidos de la Junta de Calidad Ambiental, versión enmendada, de 25 febrero de 1987 (en adelante Reglamento), son inconstitu-cionales por estar en conflicto con la See. 3 del Art. II de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1, que prohíbe el establecimiento de cual-quier religión.
I
Después de gestionar infructuosamente ante la Policía de Puerto Rico y la Junta de Calidad Ambiental el control de los ruidos provenientes de un templo aledaño a su resi-dencia, el Sr. Cayetano Lasso de la Vega y sus hijos presen-*259taron una solicitud de entredicho provisional, e injunction preliminar y permanente contra la Iglesia Cristiana Pentecostal La Nueva Jerusalem (en adelante Iglesia) y sus ministros ante la Sala de Caguas del Tribunal Superior.
Lasso de la Vega notificó al Secretario de Justicia su intención de impugnar la constitucionalidad de la Ley Núm. 22, supra, sobre estorbo público, la Ley Núm. 21 de 29 de abril de 1974 (33 L.P.R.A. sec. 1447), y el Art. 4.6 del Reglamento porque estos excluían a la iglesia de su aplicación.
El 29 de octubre de 1986 el tribunal de instancia emitió una orden ex parte de entredicho provisional para que los demandados moderaran el uso de los instrumentos musicales, eliminaran las bocinas del templo y se abstuvieran de realizar actos que afectaran la intimidad y la propiedad de los demandados.
La orden estuvo en vigor hasta el 10 de noviembre de 1986 cuando, tras la celebración de una vista, se expidió un injunction preliminar. Nuevamente se le prohibió a los de-mandados usar bocinas en el templo, utilizar indiscrimina-damente instrumentos musicales, cantar a viva voz de forma exageradamente alta y realizar otros actos similares. El 26 de febrero de 1987 se celebró una vista en rebeldía, a la cual compareció el Estado a defender la cons-titucionalidad de las leyes. Escuchada la prueba, el tribunal dictó sentencia en rebeldía y expidió el injunction solicitado.
Ante una moción de relevo de sentencia, el tribunal a quo ordenó la celebración de una vista en la cual el Estado sometió su caso a base de un memorando de derecho pre-viamente presentado. Examinada la prueba, el foro de ins-tancia concluyó como cuestión de hecho que la iglesia, ubi-cada a treinta (30) metros de la residencia de la familia Lasso de la Vega, celebraba servicios religiosos cuatro (4) veces por semana: martes, miércoles y jueves por la noche, y los domingos entre las 8:00 a.m. y 1:00 p.m. Durante esas *260ceremonias, los feligreses cantaban himnos en alta voz, ha-blaban a través de altoparlantes y utilizaban distintos ins-trumentos de viento y percusión, inclusive guitarras eléc-tricas, en forma exagerada, de tal modo que el ruido producido trascendía el ámbito del local y afectaba la paz y tranquilidad de los vecinos. Como el templo no tenía aire acondicionado ni paredes o techos acústicos, el sonido pro-ducido en las ceremonias se esparcía por todo el vecindario, particularmente sobre la residencia de la familia perjudicada.
El tribunal a quo concluyó también que las gestiones extrajudiciales de los demandantes para solucionar su si-tuación fueron inútiles. En la sentencia el tribunal deter-minó que la Junta de Calidad Ambiental no tenía los re-cursos necesarios para resolver eficazmente la querella sometida por el señor Lasso de la Vega. Del testimonio pe-ricial se desprende que la agencia sólo tenía dos (2) inspec-tores para efectuar las pruebas de medición de ruidos en todo el país y que les tomaba alrededor de doscientos cin-cuenta y seis (256) días resolver una querella. Por su parte, la Policía de Puerto Rico no intervino en la disputa porque la ley expresamente excluye del alcance del estatuto los sonidos producidos durante las ceremonias religiosas.
Agobiados los demandantes por la intensidad y la fre-cuencia de sonidos intolerables, y abrumados por la irrita-ción y la desesperación, el tribunal determinó que éstos sufrieron graves daños emocionales que perturbaron su vida familiar y cambiaron sus respectivas personalidades. T.E., págs. 134-164. En su sentencia, el tribunal de instan-cia determinó que los sonidos excesivamente altos afecta-ron profundamente la convivencia familiar y ocasionaban severos conflictos entre Lasso de la Vega y sus hijos. Apuntó el tribunal, por ejemplo, que los hijos tenían que posponer sus estudios escolares hasta altas horas de la noche. La familia tampoco podía disfrutar de las activida-des recreativas básicas de un hogar, tales como ver la tele-*261visión, escuchar la radio o hablar por el teléfono. La situa-ción desesperante llegaba a tal extremo que tampoco podían sostener conversaciones normales entre ellos y sus amistades; por consiguiente, se afectaron considerable-mente las visitas a su hogar.
Como resultado de esta situación, Nancy Lasso de la Vega tuvo que recurrir a un especialista de la conducta humana para que la ayudara a enfrentarse a la situación. Por su parte, a Lasso de la Vega se le alteró su personali-dad a tal extremo que cuando se celebró la vista estaba “a punto de desmoronarse sicológicamente”. Sentencia, pág. 6. Como consecuencia de toda esta situación, el tribunal a quo señaló finalmente que la vida privada del demandante se había convertido "en un verdadero infierno para él y su familia”. íd. En tales circunstancias, era imposible la con-vivencia familiar pacífica.
Ante este cuadro fáctico de angustia y desesperación, y la ausencia de un instrumento eficaz para vindicar los de-rechos de la familia Lasso de la Vega, el tribunal decretó la inconstitucionalidad de las Leyes Núms. 21 y 22, supra, y la Sec. 1 de la Ley Núm. 71 de 26 de abril de 1940 (33 L.P.R.A. sec. 1443). También dictaminó, específicamente, que la forma en que los demandados practicaban el culto constituía un estorbo público. Concluido que esas activida-des interrumpieron el libre y cómodo uso de su hogar, el tribunal a quo, al amparo del Art. 277 del Código de Enjui-ciamiento Civil, supra, expidió el interdicto y condenó a los demandados a pagar solidariamente la suma de sesenta y cinco mil dólares ($65,000) por los daños y perjuicios oca-sionados, y tresmil quinientos dólares ($3,500) por con-cepto de honorarios de abogado.
Dictada la sentencia, Lasso de la Vega presentó una mo-ción de desacato. En la vista señalada, la parte demandada argumentó que Lasso de la Vega había vendido su propie-dad y, por lo tanto, el remedio de injunction resultaba académico. El tribunal acogió el planteamiento de la Igle-*262sia y dejó sin efecto únicamente el remedio del injunction, manteniendo el decreto de inconstitucionalidad de las le-yes y la determinación de daños que procedía bajo el Có-digo de Enjuiciamiento Civil.
Ante nos, los apelantes sostienen que erró el tribunal de instancia al declarar inconstitucionales las leyes antes mencionadas. Añaden que el demandante no tenía legiti-mación activa, que la controversia se tornó académica y que se concedieron daños especulativos.
F — 1 I — I
Evaluemos inicialmente los aspectos de academicidad y legitimación activa. Los apelantes sostienen que la contro-versia es académica porque el señor Lasso de la Vega ven-dió su propiedad durante los procedimientos de ejecución de sentencia. De los autos se desprende que en la vista de desacato las partes estipularon la academicidad del injunction y el tribunal dejó sin efecto el interdicto preliminar. No obstante, el foro de instancia ratificó su decreto de in-constitucionalidad de las leyes en controversia y dejó en vigor su determinación de daños.
La doctrina de academicidad aplica cuando, aun cumpli-dos los requisitos de justiciabilidad, cambios factuales o judiciales acaecidos durante el trámite judicial de una con-troversia convierten en académica o ficticia su solución. Esta doctrina persigue: (1) evitar el uso innecesario de los recursos judiciales; (2) asegurar la existencia de suficiente adversidad sobre las controversias para que sean adecuada y vigorosamente presentadas por ambas partes, y (3) evi-tar un precedente innecesario. Com. de la Mujer v. Srio. de Justicia, 109 D.P.R. 715 724-725 (1980).(1)
*263Existen, sin embargo, excepciones a la aplicación de la doctrina de academicidad: (1) cuando la decisión del tribunal no afecta a las partes litigantes, pero está presente una cuestión recurrente o repetitiva, Asoc. de Periodistas v. González, 127 D.P.R. 704 (1991); El Vocero v. Junta de Pla-nificación, 121 D.P.R. 115 (1988) —véanse, también, a modo ilustrativo: Lewis v. Continental Bank, 110 S.Ct. 1249 (1990); Honig v. Doe, 484 U.S. 305 (1988); Roe v. Wade, 410 U.S. 113 (1973)— (2) cuando la propia parte demandada termina voluntariamente su conducta ilegal, Com. de la Mujer v. Srio. de Justicia, supra —véanse, a modo ilustrativo: Teachers v. Hudson, 475 U.S. 292, 305 (1986); City of Mesquite v. Aladdin’s Castle, Inc., 455 U.S. 283 (1982)— y (3) cuando la situación de hechos fue cam-biada voluntariamente por el demandado, pero no tiene visos de permanencia (véanse, a modo ilustrativo: Gwaltney v. Chesapeake Bay Foundation, 484 U.S. 49, 66 (1987); United States v. W.T. Grant Co., 345 U.S. 629 (1953)).
De igual manera se plantea una excepción a esta doc-trina cuando, en conformidad con la Regla 20 de Procedi-miento Civil, 32 L.P.R.A. Ap. III, el tribunal ha certificado una clase y la controversia se torna académica para uno de los miembros, pero no para el representante de la clase. Véanse, a modo ilustrativo: Sosna v. Iowa, 419 U.S. 393 (1975); Franks v. Bowman Transportation Co., 424 U.S. 747 (1976). También se extiende a los casos que aparentan ser académicos pero en realidad no lo son por sus conse-cuencias colaterales. El Vocero v. Junta de Planificación, supra; Noriega v. Gobernador, 122 D.P.R. 650 (1988); R. Serrano Geyls, Derecho constitucional de Estados Unidos y Puerto Rico, San Juan, Inst. Educación Práctica, 1986, Vol. I, págs. 122-126; L.H. Tribe, American Constitutional Law, *2642da ed., Nueva York, the Foundation Press, 1988, Sec. 3-11, págs. 84 y 91-92.
En el caso de autos, el conflicto entre los sonidos intole-rablemente altos de las ceremonias religiosas y el derecho a la intimidad y tranquilidad de los vecinos es una contro-versia recurrente en otras comunidades; por estar sujeta a evadir su adjudicación, requiere un pronunciamiento de este Tribunal. El Vocero v. Junta de Planificación, supra; Hosp. San Pablo v. Hosp. Hnos. Meléndez, 123 D.P.R. 720 (1989); Asoc. de Periodistas v. González, supra. Tan recu-rrente es esta controversia que para la fecha en que se dictó la sentencia había aproximadamente tres mil 3,000 querellas pendientes. Además, ejemplo patente de la eva-sión de revisión judicial es el presente caso donde, por la lentitud e ineficacia de los procedimientos de la Junta de Calidad Ambiental para controlar los sonidos intolerable-mente altos que afectaron al demandante, éste se vio obli-gado a mudarse a otro lugar antes de que este Tribunal pudiera pasar juicio sobre la constitucionalidad de la ci-tada Ley Núm. 22. Véase Com. de la Mujer v. Srio. de Justicia, supra, págs. 725-727.
Por otro lado, el Art. 277 del Código de Enjuiciamiento Civil de 1933, supra, provee dos (2) remedios distintos contra las perturbaciones o estorbos que afecten “el cómodo goce de la vida o de los bienes”. Estos son: que “cese aquella [perturbación], así como decretar el resarcimiento de los perjuicios”. 32 L.P.R.A. sec. 2761.
Por eso hemos resuelto que la causa de acción bajo este precepto tiene un propósito dual, y al aplicar el Art. 277, supra, “hay dos fines que cumplir: (1) reducir la perturba-ción hasta el punto que sea compatible con el cómodo dis-frute de la propiedad y (2) compensar los daños ocasiona-dos hasta el momento del juicio”. (Énfasis suplido.) Casiano Sales v. Lozada Torres, 91 D.P.R. 488, 499 (1964). Véanse, también: Ortega Cabrera v. Tribunal Superior, *265101 D.P.R. 612, 617 (1973); Torres v. Rodríguez, 101 D.P.R. 177, 181 (1973).
Por la naturaleza independiente de estos remedios, no es necesario que proceda o subsista uno como requisito pre-vio para otorgar el otro. Así, no hay que esperar a que exista un perjuicio o daño para tener derecho al remedio de injunction. Carreras v. Municipio, 56 D.P.R. 95, 97 (1940). De igual manera, se retiene el derecho a recobrar daños por las perturbaciones sufridas a pesar de que la persona afectada se haya visto obligada a mudarse a otro lugar para mitigar su daño, o haya cesado la perturbación.
En Ríos v. Municipio de San Sebastián, 106 D.P.R. 172 (1977), dejamos sin efecto un injunction concedido contra el Municipio por haber cesado el estorbo que constituía un vertedero público. Además, en Arcelay v. Sánchez, 77 D.P.R. 824, 848 (1955), la demandante, “por causa de la perturbación mantenida por el demandado ... se fue de la casa trasladándose a otra de su propiedad”, donde residía al momento del juicio. Sin embargo, en ambos casos deja-mos en vigor la concesión de daños anteriormente sufridos como consecuencia de los estorbos.
Resultaría indefendible la práctica de obligar a un de-mandante a soportar, a través de todo el proceso judicial, los perjuicios a su salud, molestias, angustias o trastornos causados por el demandado como requisito previo a reco-nocerle su derecho a una compensación por el peijuicio oca-sionado por el estorbo.(2)
*266A raíz de nuestra determinación en Sucn. de Victoria v. Iglesia Pentecostal, supra, pág. 29, al efecto de que el Art. 277, Ley Contra Perturbaciones o Estorbos, supra, es “el remedio adecuado para reivindicar los derechos” de los de-mandantes en este tipo de casos, la Asamblea Legislativa expresamente negó a nuestros ciudadanos el derecho tanto a un injunction como a la reparación de daños cuando es el culto en una iglesia el que constituye un estorbo: “[L]o aquí provisto no podrá aplicarse a las actividades relacionadas con el culto público practicado por las diferentes religiones.” Art. 277, supra.
En el caso de autos, el tribunal de instancia resolvió que dicha exclusión era inconstitucional y concedió los dos (2) remedios que provee el citado Art. 277 contra todo estorbo: el injunction y los daños. Una vez dictada la sentencia, otros hechos obligaron a dejar sin efecto únicamente el injunction expedido. Sin embargo, prevaleció el decreto de inconstitucionalidad y la determinación de daños causados por los estorbos públicos. Por lo tanto, el hecho de que el injunction a nivel de desacato se tornara académico, no necesariamente implica que la totalidad del recurso deba sufrir ese mismo destino. En la medida en que aún hay que determinar si proceden los daños bajo el Art. 277, supra, los cuales fueron sufridos independientemente de que los demandantes hayan vendido su residencia, es necesario expresarnos sobre la validez de la Ley Núm. 22, supra, que autoriza a recobrar dichos daños contra todo perturbador, excepto contra las iglesias.
Resolver lo contrario implicaría que un litigante afec-tado por un estorbo o perturbación no podría recobrar da-ños bajo esta ley, a pesar de haberlos sufrido, a menos que solicite, le sea concedido y subsista el injunction. Esto es *267contrario a las disposiciones del citado Art. 277, que expre-samente provee dos (2) remedios distintos contra los estor-bos públicos.
Ante nos los apelantes cuestionan los daños concedidos y sostienen que el estatuto impedía que las iglesias tuvie-ran que reparar cualquier perjuicio causado por perturbar la tranquilidad de sus vecinos. Examinado el ordena-miento estatutario y los remedios duales establecidos por el citado Art. 277, solamente si se sostiene el decreto de inconstitucionalidad de la Ley Núm. 22, supra, es que se le pueden conceder daños a la familia Lasso de la Vega por los agravios sufridos. En estas circunstancias, un pronun-ciamiento de esta Curia definitivamente ha dé tener “ ‘efec-tos prácticos sobre una controversia existente’ ”. (Enfasis suprimido.) El Vocero v. Junta de Planificación, supra, pág. 123. Véase E.L.A. v. Aguayo, 80 D.P.R. 552, 584 (1958).
Por lo tanto, en la situación factual del caso de autos, existe una controversia justiciable entre las partes y este Tribunal tiene el deber ineludible de examinar la validez del estatuto que excluye a las iglesias del alcance del citado Art. 277. Para esta familia la controversia nunca ha dejado de ser justiciable precisamente porque los sonidos de la iglesia no sólo les causaron daños emocionales de carácter permanente, sino que también tuvieron que dejar su hogar en busca de un lugar donde pudiesen disfrutar de la paz y tranquilidad que no tuvieron cerca de la iglesia. (3) Comete-ríamos una gran injusticia con esta familia si, después de esperar tanto tiempo por un remedio judicial, ahora invo-cásemos una norma de autolimitación para evitar hacer pronunciamientos sobre una controversia viva y real entre las partes.
*268Por las razones que anteceden, concluimos que el caso de autos no es académico. Decidir lo contrario equivaldría a abdicar a nuestra responsabilidad constitucional de ad-judicar la controversia de gran importancia para el país que se presenta en este recurso.
HH HH
Por otro lado, los demandados apelantes sostienen que debido a la inexistencia de una controversia real y efectiva en el caso de autos, los demandantes carecen de legitima-ción activa para impugnar la ley, tanto en su carácter individual como en virtud del derecho de terceros. Zachry International v. Tribunal Superior, 104 D.P.R. 267 (1975).
La doctrina de legitimación activa requiere que la persona en cuestión tenga un interés legítimo afectado. En Col. Ópticos de P.R. v. Vani Visual Center, 124 D.P.R. 559 (1989), señalamos que la legitimación activa requiere ca-pacidad para demandar e interés legítimo en la causa de acción. Ese interés se manifiesta en el reclamo de daños palpables a los derechos constitucionales. Por otro lado, el daño debe ser de tal índole que con toda probabilidad pueda proseguir vigorosamente su causa de acción. Hernández Agosto v. Romero Barceló, 112 D.P.R. 407 (1982). Existe una nueva visión flexible y liberal en la interpreta-ción de los requisitos de legitimación activa. Su propósito es darle protección a las partes que acuden ante nos solici-tando la vindicación de sus derechos. Col. Ópticos de P.R. v. Vani Visual Center, supra.
En el caso de autos es evidente el interés individual afectado. Los demandantes alegaron y probaron el sufri-miento de graves angustias mentales, consecuencia directa del intolerable nivel de sonidos provenientes de las activi-dades religiosas en la Iglesia. Ante este cuadro factual, Lasso de la Vega tenía legitimación activa para impugnar la constitucionalidad de la Ley Núm. 22, supra.
*269Con respecto a la Ley Núm. 21,(4) supra, y a la Sec. 1 de la Ley Núm. 71,(5) supra, la situación es distinta, ya que estas leyes son de naturaleza penal. En estatutos crimina-les, la persona agraviada por una conducta no tipificada como delito no tiene, de ordinario, legitimación activa para impugnarlos. Como consecuencia, se equivocó el tribunal sobre este particular y coincidimos con la sentencia de este Tribunal que revoca el decreto de inconstitucionalidad de la legislación penal incluida en la Ley Núm. 21, supra, y en la Sec. 1 de la Ley Núm. 71, supra.
IV
Los apelantes cuestionan la declaración de inconstitu-cionalidad de la Ley Núm. 22, supra. Este estatuto en-mendó el Art. 277 del Código de Enjuiciamiento Civil, supra, a los fines de excluir a las instituciones religiosas de la acción interdictal por perturbación o estorbo:
Todo lo que fuere peijudicial a la salud, indecente u ofensivo a los sentidos, o que interrumpa el libre uso de la propiedad, de modo que impida el cómodo goce de la vida o de los bienes, constituye una perturbación que da lugar a una acción. Dicha acción podrá ser promovida por cualquier persona cuyos bienes hubieren sido perjudicados o cuyo bienestar personal resulte *270menoscabado por dicha perturbación; y la sentencia podrá or-denar que cese aquélla, así como decretar el resarcimiento de los perjuicios; lo aquí provisto no podrá aplicarse a las activi-dades relacionadas con el culto público practicado por las dife-rentes religiones; Disponiéndose, que nada de lo aquí dispuesto limitará los poderes de la Junta de Calidad Ambiental para promulgar los reglamentos a que está autorizada por ley. (En-fasis suplido.)
En apoyo de su posición argumentan que este precepto establece un delicado balance entre los derechos constitu-cionales en conflicto y remite estas controversias a la Junta de Calidad Ambiental “para garantizar que su adju-dicación se haga de la manera menos onerosa para ambos intereses en juego”. Informe del Procurador General, pág. 9.
Hemos sostenido que no procede invocar las doctrinas de jurisdicción primaria y agotamiento de remedios admi-nistrativos para detener un injunction cuando éste se emite para corregir un agravio de patente intensidad a un derecho constitucional que reclama reparación inmediata y que elude el cauce administrativo. Noriega v. Gobernador, supra; García Cabán v. U.P.R., 120 D.P.R. 165 (1987); Pierson Muller I v. Feijoó, 106 D.P.R. 838 (1978); Febres v. Feijoó, 106 D.P.R. 676 (1978). En el caso de autos, las ceremo-nias de la iglesia causaron un daño material y sustancial al derecho de intimidad de la familia Lasso de la Vega y se demostró que el recurso administrativo era una gestión in-útil e inefectiva que no ofrecía un remedio adecuado para impedir la repetición de las prácticas. Rivera v. E.L.A., 121 D.P.R. 582 (1988).
De lo contrario, privaríamos a un ciudadano de utilizar la acción interdictal contra sonidos intolerablemente altos para rápidamente vindicar los derechos reconocidos en Sucn. de Victoria v. Iglesia Pentecostal, supra.
Demostrada nuestra jurisdicción, examinemos la cons-titucionalidad de la Ley Núm. 22, supra.
*271V
Un estudio histórico revela que tanto la Ley Núm. 21, supra, como la Ley Núm. 22, supra, se promulgaron des-pués de las protestas públicas de grupos religiosos a raíz de nuestra decisión de Sucn. de Victoria v. Iglesia Pentecostal, supra. En aquella ocasión, luego de un cuidadoso balance de los valores en conflicto, deslindamos el alcance entre el derecho a la intimidad y el derecho a la libertad de culto, y resolvimos que la Ley contra Perturbaciones y Es-torbos, Ley Núm. 22, supra, era el remedio adecuado para vindicar el derecho de toda persona a tener tranquilidad en su hogar para compartir sus horas libres con su familia y para tener un ambiente que le permita leer, meditar, escu-char música y ver televisión sin interferencias externas.
Hoy nos corresponde resolver si la Ley Núm. 22, supra, promulgada por la Asamblea Legislativa después de Sucn. de Victoria v. Iglesia Pentecostal, supra, viola la cláusula contra el establecimiento de una religión consagrada en la Sec. 3 del. Art. II de la Constitución del Estado Libre Asociado:
No se aprobará ley alguna relativa al establecimiento de cual-quier religión ni se prohibirá el libre ejercicio del culto religioso. Habrá completa separación de la iglesia y el estado. (Énfasis suplido.) L.P.R.A., Tomo 1, ed. 1982, pág. 262.
Recientemente, en Díaz v. Colegio Nuestra Sra. del Pilar, 123 D.P.R. 765 (1989), expusimos el alcance y la base histórica de la Sec. 3 del Art. II, supra, y expresamos que las cláusulas de libertad de culto y de establecimiento de religión están continuamente en tensión o conflicto. Tam-bién afirmamos que “[ajunque la libertad de credo es abso-luta, la autonomía para actuar conforme a dichas creencias tiene sus limitaciones”. Íd., pág. 778. Véase R. Serrano Geyls, Derecho Constitucional de Estados Unidos y Puerto Rico, 2da ed., San Juan, Inst. Educación Práctica, 1988, *272Vol. II, pág. 1711. Véanse, además: L. Rivera Rivera, Iglesia y Estado en Puerto Rico, 56 Rev. Jur. U.P.R. 97 (1987); Rotunda, Nowak y Young, Treatise on Constitutional Law: Substance and Procedure Sec. 21.1, págs. 340-341.
Para resolver el antagonismo natural entre la libertad de culto y la prohibición del establecimiento de religiones, el mejor criterio es el concepto de neutralidad de la acción concernida. Rotunda, Nowak y Young, supra, Sec. 21.3.; Díaz v. Colegio Nuestra Sra. del Pilar, supra. Al amparo de esta normativa, una exención fundada en la naturaleza re-ligiosa de un acto, que no coloca a las organizaciones reli-giosas en el mismo plano que las demás, viola la cláusula contra el establecimiento de una religión. No olvidemos que en una sociedad pluralista el Estado tiene que ser neutral tanto con los feligreses como con los no creyentes. Co-rresponde a los ciudadanos y no al Estado la promoción y defensa de sus respectivos credos. Tribe, op. cit., Sec. 14-3, pág. 1160.
La base filosófica de esta normativa fue expuesta en Everson v. Board of Education, 330 U.S. 1, 15-16 (1947):
La cláusula de “establecimiento de una religión” en la En-mienda Primera significa cuando menos esto: Ni un estado ni el gobierno federal pueden erigir una iglesia. No puede ninguno de los dos aprobar leyes que ayuden a una religión, que ayuden a todas las religiones, o que prefieran una religión a otra. Nin-guno de los dos puede obligar o influir sobre una persona para que vaya a una iglesia, o para que quede fuera de ésta, contra su voluntad, ni pueden obligarlo a creer o a no creer en una religión. Ninguna persona puede ser castigada por sostener o profesar creencias religiosas, o por no profesarlas; por asistir a la iglesia o por no asistir. No se puede imponer tributo, grande o pequeño, para sostener actividades o invitaciones religiosas, no importa como se denominen, ni la forma que adopten para enseñar o practicar la religión. Ni un estado ni el gobierno federal pueden, abierta o secretamente, participar en los asuntos de ninguna organización o grupo religioso, y viceversa. (Énfasis y traducción nuestros.)
Esta doctrina requiere que una acción estatal, que esté *273en conflicto con la cláusula de establecimiento de religión, tenga que superar tres (3) principios rectores: (a) que posea un propósito secular; (b) que su efecto no sea promover o inhibir la religión, y (c) que no conlleve una intervención excesiva en los asuntos religiosos. Díaz v. Colegio Nuestra Sra. del Pilar, supra. Véanse también, a modo ilustrativo: Lemon v. Kurtzman, 403 U.S. 602 (1971); Wallace v. Jaffree, 472 U.S. 38 (1985); Meek v. Pittenger, 421 U.S. 349 (1975); Committee for Public Education v. Regan, 444 U.S. 646 (1980); Everson v. Board of Education, supra; Rotunda, Nowak y Young, supra, Sec. 21.3, págs. 344-345.
Para determinar si un estatuto contiene un propósito religioso, se examina, en primer lugar, su historial legisla-tivo, particularmente las expresiones de los legisladores que intervinieron en la confección de la medida. En buena hermenéutica jurídica, tales expresiones, en unión a los informes de las comisiones e historiales legislativos, cons-tituyen las herramientas necesarias para determinar su finalidad. Véase R.E. Bemier y J.A. Cuevas Segarra, Apro-bación e interpretación de las leyes de Puerto Rico, 2da ed., San Juan, Pubs. J.T.S., 1987, págs. 245-247 y 371-378.
A lo largo del extenso debate en el hemiciclo del Senado y de la Cámara de Representantes siempre resaltó el fin religioso del referido estatuto. Por ejemplo, en la sección expositiva de los propósitos del P. del S. 784 sobre la en-mienda al mencionado Art. 277 se expuso:
... es deseable que haya un equilibrio saludable entre los in-tereses de los ciudadanos a disfrutar su intimidad y la necesi-dad de que haya templos de religión en todos los sectores, acce-sibles al pueblo, para adorar a Dios. (Énfasis suplido.)
En el debate legislativo, senadores y representantes de todos los partidos expusieron el objetivo religioso de la medida. Entre otros, el representante Morales Rodríguez recordó la reacción adversa de los sectores religiosos a Sucn. de Victoria v. Iglesia Pentecostal, supra, y destacó *274que correspondía a la Asamblea Legislativa ayudar a la Iglesia Pentecostal.
Las objeciones, principalmente de la Iglesia de Dios Pentecostal a las que se unió el Concilio Evangélico y la Iglesia Ca-tólica también, y que produjeron aquella enorme manifestación de aquel miércoles, a la cual nosotros tuvimos el privilegio y el honor de unirnos y caminar desde el Parque Muñoz Rivera hasta frente a este Capitolio.
Evidentemente, señor Presidente y compañeros de Cámara, era una evidencia clara de que algo se ponía en peligro. Lo hicieron bien los que marcharon y los que protestaron. Porque podía darse el caso de que un buen día en una de las calles de nuestras poblaciones se reuniera un grupo, especialmente de Pentecostales, a adorar allí a Dios en la forma en que ellos quieren adorarlo y apareciera un señor policía a decirles que tenían que bajar el volumen de los altoparlantes o que tenían que dejarlos de usar; amparados en una decisión reciente del Tribunal Supremo de Puerto Rico.
Ese era el riesgo, la amenaza y había que hacer algo. Por eso aquella marcha frente al Capitolio, y entonces vienen [sic] a donde tenían que venir, ¿A dónde era que iban a ir? No era al Tribunal Supremo, ni a ningún otro sitio. Tenían que venir a la casa del pueblo, a la Asamblea Legislativa a exponerle su caso.
Y aquí se le escuchó, con vehemencia, con respeto, como ellos se portan, como ellos actúan. Y los vimos en la marcha y el honorable Gobernador de Puerto Rico también los recibe porque las leyes se aprueban aquí, pero el Gobernador es quien las firma o no las firma.
Expuso, además:
Porque si alguna gente hace bien en Puerto Rico, son los pen-tecostales y son los menos que sacrifican al gobierno, a cual-quier gobierno. 28 Diario de Sesiones de la Asamblea Legisla-tiva 6-7 (1974).
Por su parte, la Senadora Ruth Fernández, entre otras cosas, señaló:
Señor Presidente y compañeros del Senado: Yo soy Católica, Apostólica, Romana y Cursillista, pero sobre todas las cosas soy cristiana. Todas las religiones que conducen a Dios las respeto y las admiro. Verdaderamente me dio una pena inmensa cuando *275las personas que decretaron que alabar el nombre de Dios en voz alta, es un ruido innecesario. Realmente nos estamos ale-jando tanto de Dios que yo creo que haría falta todavía hablar más duro para que se enterara el mundo entero a ver si nos acercamos un poquito más a El.
Por esta razón y conociendo el respeto que siempre las religio-sas han tenido por la sociedad puertorriqueña y el mundo, y la falta que hace la religión, para que este mundo sea un mundo mejor, votaré a favor de estos proyectos, porque no puede ni debe limitarse la forma en que usted quiere alabar a Dios, siempre y cuando por supuesto se respete el derecho a los demás. Pero vuelvo e insisto que la iglesia, de todas las denominaciones, siempre han [sic] tenido respeto por su comunidad. (Énfasis suplido.) 28 Diario de Sesiones de la Asamblea Legislativa (Se-nado), Núm. 50, pág. 606 (1974).
El Senador Hernández González, tras unirse a las ex-presiones de la senadora Ruth Fernández, consignó:
Yo lamento distinguidos compañeros que yo me apasione y que exprese de una manera apasionada los puntos de vista que tengo sobre este aspecto. Pero es que yo les digo con honestidad que esto me toca en mi carne y en mis huesos, porque yo hace treinta y siete años lo que tengo en vida, que soy Protestante. Y es por esa razón que quiero que no para el beneficio de los Pro-testantes, sino para el beneficio de todas las actividades religio-sas en Puerto Rico que en este Senado se deje claro y diáfana-mente establecido que no hay autoridad alguna bajo nuestro sistema constitucional para reglamentar el ejercicio, la práctica y la forma de oración de las diferentes religiones. (Énfasis suplido.) Diario de Sesiones, supra, pág. 606.
Más adelante expresó el Senador Gilberto Rivera Ortiz:
Conozco la labor que realiza la iglesia de Dios Pentecostal y ciertamente es extraordinaria y de gran impacto en la vida de muchas familias puertorriqueñas. Miles de personas han expe-rimentado cambios maravillosos en sus vidas que les ha guiado hacia un derrotero en que se logra un mayor disfrute de la vida y así, igualmente los movimientos cursillistas y las misiones parroquiales y los movimientos de evangelización y aviva-miento espiritual. En la actualidad todas las religiones están dando énfasis al avivamiento de su fe y esto necesariamente se tieyie que reflejar en sus ritos. ¡Ojalá y pudiéramos cultivar más *276de ésto, pues bastante falta nos hace a todos en nuestro país! (Énfasis suplido). Diario de Sesiones, supra, pág. 611.
En el mismo sentido se expresó el Senador Miguel Her-nández Agosto:
Y una sociedad como la nuestra tiene, respetando la separa-ción del Estado y de la Iglesia, señor Presidente y compañeros del Senado que utilizar todas las armas, todos los vehículos a su disposición para que nuestra ciudadanía pueda cada día te-ner más apego a Dios y para que pueda estar más en comunión con Dios. (Énfasis suplido.) Diario de Sesiones, supra, pág. 612.
El Senador Palerm Alfonzo destacó el propósito religioso de la propuesta legislación cuando afirmó:
Sus criterios legales han sido fantásticos y sobre todo la forma cómo en esta noche han hecho alabanzas al Señor. Si siempre fuera esto así sería un modelo, un modelo de cristianos en co-munión con el Creador. Yo los felicito a toditos y ojalá hubiera siempre unos proyectos de esta naturaleza, porque amigo Mar-cano, la política nos separa; la religión nos une. Y aquí esta noche no hay fariseos, todos somos creyentes en un Señor y todos estamos en favor de que cada uno que haya nacido en este pueblo adore a Dios como mejor crea conveniente. Amén. (Énfasis suplido.) Diario de Sesiones, supra, pág. 613.
Podríamos citar ad infinitum otras expresiones de los legisladores que aprobaron las enmiendas. Sin embargo, creemos que bastaría señalar como última muestra del ver-dadero propósito legislativo las expresiones del Senador Iz-quierdo Mora:
Termino mis palabras, señor Presidente, manifestando que, ¡ojalá que en cada esquina en Puerto Rico en vez de haber una vellonera, en vez de haber una barra, en vez de haber un pros-tíbulo, ojalá que en cada esquina en este país hubiera una Igle-sia de Dios Pentecostal o una Iglesia Católica, o de cualquier secta Protestante! Ese día y a pesar de que todos gritaran a pulmón lleno para adorar a Dios, ese día, señor Presidente y compañeros Senadores, habría más decencia, más moral y más vergüenza en el Pueblo de Puerto Rico. Diario de Sesiones, supra, pág. 614.
*277De manera similar, miembros de los tres (3) partidos representados en la Legislatura respaldaron la medida. No podemos refrendar la aprobación de la religión por el es-tado a cambio del apoyo político. Tribe, op. cit., Secs. 14 y 15, pág. 1287.
A la luz de esas expresiones, es forzoso e inevitable con-cluir que la medida tiene una finalidad eminentemente re-ligiosa y no secular, como requiere nuestra Constitución. Por lo tanto, confirmaríamos el decreto de inconstituciona-lidad de la Ley Núm. 22, supra.
VI
Por otro lado, la reglamentación aprobada por el Estado al amparo de la Ley de Calidad Ambiental tampoco corrige el problema constitucional ni modifica su finalidad religiosa. Todo lo contrario, el reglamento también ha sido redactado con un propósito religioso que impide su aplica-ción efectiva sin distinción de personas u organismos. Tam-bién en la praxis tiene el efecto de promover una religión.
En conformidad con la Ley Núm. 22, supra, la Junta de Calidad Ambiental es el foro apropiado para regular la emisión de sonidos intolerablemente altos provenientes de los templos, iglesias e instituciones religiosas. A esos fines promulgó el Reglamento para el Control de la Contamina-ción por Ruidos (versión enmendada de 25 de febrero de 1987), que establece los niveles de emisión de sonido per-mitidos en distintas zonas. Este Reglamento provee un procedimiento administrativo para investigar y atender querellas por sonidos intolerablemente altos y establece unos niveles de tolerancia permitidos en las zonas restringidas.
Sin embargo, a modo de excepción, el Art. 4.6 del men-cionado Reglamento establece un organismo compuesto por líderes religiosos para asesorar en la formulación de las reglas aplicables a las iglesias y con derecho a interve-*278nir en los procedimientos adjudicativos de las querellas por ruidos innecesarios generados en las ceremonias. Su texto dispone:
Se crea el Consejo Asesor sobre Asuntos Religiosos para ase-sorar a la Junta de Calidad Ambiental en el establecimiento de la política pública ambiental que de alguna manera incida en el derecho constitucional de libre culto que les asiste a las insti-tuciones religiosas reconocidas en Puerto Rico. Este Consejo Asesor será nombrado por la Junta de Calidad Ambiental y el mismo estará compuesto por líderes de organizaciones religio-sas debidamente establecidas en Puerto Rico. Dicho Consejo Asesor establecerá su organización interna.
El Consejo Asesor sobre asuntos religiosos tendrá derecho a intervenir cuando sé suscite alguna controversia en la cual esté envuelta cualquier querella de ruidos generados por institucio-nes religiosas y podrá asesorar a las mismas sobre las medidas de control y prevención necesarias.
Toda controversia en la cual sea parte una institución reli-giosa será sometida a la consideración de un Panel Examinador designado por la Junta de Calidad Ambiental. (Énfasis suplido.) Informe del Procurador General, Anejo 1, págs. 17-18.
Este artículo, además, constituye un buen ejemplo de una excesiva vinculación administrativa entre el Gobierno y los grupos religiosos. En primer lugar, el Consejo está compuesto únicamente por líderes religiosos, quienes tie-nen la responsabilidad de elaborar los criterios aplicables a los sonidos excesivamente altos que provienen de las iglesias. Por su naturaleza, el Comité requiere contacto frecuente entre los líderes religiosos y el personal de la Junta de Calidad Ambiental para resolver diferentes asun-tos vinculados con las prácticas de las iglesias afectadas, que incluyen desde el horario de las ceremonias hasta los instrumentos musicales permitidos. Esto conlleva un en-volvimiento excesivo del Estado con las agrupaciones religiosas.
El reglamento dispone que el Estado seleccionará los miembros del Consejo que representará a las organizacio-nes religiosas “debidamente establecidas en Puerto Rico” *279(énfasis suplido), y delegará en sus líderes el poder de ase-sorar a otras entidades sobre las “medidas de control” que deben poner en vigor para cumplir con la ley. Para nom-brar a los miembros del Consejo, el Estado tiene que pri-mero determinar cuáles son las “iglesias debidamente establecidas”. Al tomar esa decisión, tiene que emitir un juicio sobre lo que es una iglesia “debidamente estableci-da”, y entonces seleccionar un representante de cada una. Esto de su faz es inconstitucional.
También se faculta al Consejo a intervenir tanto en la investigación como en la adjudicación de querellas contra las iglesias. Cuando se suscite una querella el Consejo, éste puede simultáneamente asesorar no sólo a la Junta sino también a las iglesias sobre las medidas de control de sonidos. También tiene derecho a comparecer como inter-ventor en el procedimiento adjudicativo.
En sus múltiples y conflictivas funciones, los líderes re-ligiosos actúan como representantes del Estado, y al eva-luar los sonidos provenientes de las iglesias, tendrán que emitir juicios sobre los métodos utilizados por otras igle-sias al ejercer su libertad de culto. Por imperativo de la cláusula de religión de nuestra Constitución, esta actua-ción constituye una intromisión del Gobierno en los asun-tos religiosos. Díaz v. Colegio Nuestra Sra. del Pilar, supra. Resulta, además, en una impermisible delegación de pode-res gubernamentales a representantes de organizaciones privadas de carácter sectario. Véase Larkin v. Gradel’s Den, Inc., 459 U.S. 116 (1985).
En el caso de autos, esta reglamentación particular de las iglesias resultó ineficaz e inoperante. Según quedó de-mostrado con el testimonio de Héctor Valencia, inspector del Área de Control de Ruido de la Junta de Calidad Am-biental, solamente había un inspector para investigar más de tres mil ($3,000) querellas y éste no tenía el equipo ne-*280cesario para desempeñar eficazmente sus funciones.(6) A preguntas del juez, el inspector también expresó que la mayoría de las querellas de contaminación por ruidos pro-venían de las iglesias y que el procedimiento utilizado para adjudicar las quejas era inoperante. T.E., pág. 101. Estas afirmaciones fueron corroboradas por el Lie. Pedro Antonio Maldonado Ojeda, Director de la Oficina de Servicios Lega-les de la Junta de Calidad Ambiental, quien expuso que tomaba un promedio de doscientos cincuenta y seis (256) días poner en vigor las órdenes de cese y desista contra los infractores. T.E., pág. 128.
Si se le confiere a la Junta de Calidad Ambiental la facultad de regular los sonidos emitidos por las institucio-nes religiosas, excluyéndolas de esa forma de los remedios interdíctales, y el procedimiento administrativo resulta ser inoperante en su praxis, estamos ante una situación en la cual el ciudadano común está en estado de indefensión para vindicar su derecho a la intimidad. El resultado neto *281de esta situación es que esas iglesias de facto son intocables. La consecuencia de esta ausencia de un remedio efectivo es la promoción religiosa. Ello constituye un envolvimiento excesivo con una religión y es contrario al espíritu y a la letra de la Constitución.
En vista del anterior análisis normativo, procedería que este Tribunal decretara la inconstitucionalidad del citado Art. 4.6 del Reglamento para el Control de la Contamina-ción por Ruidos. Como los apelados impugnaron en instan-cia y ante nos la validez de esta disposición, y esta deter-minación implica una cuestión constitucional importante que nos corresponde resolver como intérpretes máximos de la Constitución, emitiríamos estos pronunciamientos sin trámites ulteriores. Véanse, también: 4 L.P.R.A. sec. 36; Galarza Soto v. E.L.A., 109 D.P.R. 179 (1979).
En síntesis, la clara motivación religiosa de la ley en combinación con su efecto religioso y el excesivo involucra-miento con los grupos religiosos requerido por la reglamen-tación vigente, hacen que el estatuto y el Art. 4.6 del Re-glamento para el Control de la Contaminación por Ruidos de la Junta de Calidad Ambiental, supra, sean inconstitucionales. Estas disposiciones violan la cláusula contra el establecimiento de una religión de la See. 3 del Art. II de la Constitución del Estado Libre Asociado, supra, e impiden que el Estado proteja adecuadamente el derecho a la intimidad de los ciudadanos.
VII
Resta evaluar si la determinación de daños se ajusta a la prueba presentada. El Tribunal a quo concedió una com-pensación de cincuenta mil dólares ($50,000) por concepto de angustias mentales y quince mil dólares ($15,000) por violación al derecho a la intimidad y a la propiedad.
Del examen de la prueba podemos concluir que no se justifica la concesión de la partida de quince mil dólares *282($15,000) por concepto de violación al derecho de propiedad. El récord está ausente de prueba sobre daños al derecho de propiedad. En este aspecto estamos conformes con la Parte II de la Sentencia emitida por el Tribunal.
Respecto a la cuantía de las indemnizaciones por con-cepto de angustias mentales, entendemos que no hay sufi-ciente prueba en autos para justificar la suma de cincuenta mil dólares ($50,000) y, por lo tanto, la misma es exagerada. Aunque al adjudicar daños por angustias men-tales somos conscientes de la importancia de la paz y tran-quilidad hogareña y de los problemas que pueden causar su perturbación, nos corresponde asegurar que su resarci-miento sea razonable. La estimación de daños y perjuicios es una tarea compleja y “no está exenta de cierto grado de especulación. Aspiramos a que toda adjudicación sea razo-nablemente balanceada, esto es, ni extremadamente baja como tampoco desproporcionalmente alta”. Riley v. Rodríguez De Pacheco, 119 D.P.R. 762, 805 (1987).
Por otro lado, también somos conscientes del valor co-munitario y constitucional de la libertad de culto. Sin embargo, recordemos que este derecho “se ejerce por lo regular no en páramos aislados y solitarios sino en el centro mismo de nuestros pueblos y vecindarios, y su práctica no está inmune a la intervención moderadora del Estado cuando en alguna forma excede la proporción razonable de inconvenientes y molestias, inevitable concomitante de la vida en núcleos civilizados”. Sucn. de Victoria v. Iglesia Pentecostal, supra, pág. 26.
De ordinario, las iglesias ejercen su libertad de culto sin afectar adversamente los derechos del resto de la comuni-dad, contribuyendo al bienestar social y espiritual de sus feligreses y de todo el país. No obstante, cuando su práctica trasciende el límite de lo que es razonable y como conse-cuencia de ello se perjudica el derecho a la intimidad, co-rresponde a los tribunales establecer un delicado equilibrio que permita que ambos se ejerzan sin intervenir indebida-*283mente con el otro y reparar de una manera justa y razona-ble cualquier daño causado si se demuestra que sus dere-chos han sido menoscabados. Al tomar en cuenta todos estos criterios, y a la luz de la prueba presentada, coinci-dimos con la Parte I de la Sentencia del Tribunal y estima-mos razonable la suma de veinticincomil dólares ($25,000) para la familia Lasso de la Vega en concepto de daños por angustias mentales.(7)
Por lo antes expresado, coincidimos con las Partes I, II y III de la Sentencia emitida por el Tribunal. Sin embargo, disentimos enérgica pero respetuosamente de la Parte IV. Aunque reconocemos que el asunto es neurálgico y somos conscientes de que una adjudicación de las cuestiones cons-titucionales ante nos exponen a este Tribunal a intensas presiones públicas, como ocurrió cuando resolvimos Sucn. de Victoria v. Iglesia Pentecostal, supra, tenemos la obliga-ción ineludible de resolver la controversia sobre la validez de la Ley Núm. 22, supra, que excluye a las iglesias del ordenamiento contra estorbos públicos. Desafortunada-mente, hoy este Tribunal no ha cumplido cabalmente con su responsabilidad pública y se ha desaprovechado una oportunidad histórica.

(1) Aunque en reiteradas ocasiones el Tribunal ha adoptado implícitamente las expresiones sobre la doctrina de academicidad vertidas en la Parte II de Com. de la Mujer v. Srio. de Justicia, 109 D.P.R. 715, 724-728 (1980), este caso nos hubiese *263permitido ratificar expresamente los pronunciamientos allí hechos. Véanse: El Vocero v. Junta de Planificación, 121 D.P.R. 115 (1988); Hosp. San Pablo v. Hosp. Hnos. Meléndez, 123 D.P.R. 720 (1989); Asoc. de Periodistas v. González, 127 D.P.R. 704 (1991).


(2) Debe advertirse que nuestro Art. 277 del Código de Enjuiciamiento Civil de 1933 (32 L.P.R.A. sec. 2761) proviene del Código Civil de California, que dispone:
“Anything which is injurious to health, or is indecent or offensive to the senses, or an obstruction to the free use of property, so as to interfere with the confortable enjoyment of life or property, or unlawfully obstructs the free passage or use, in the customary manner, of any navigable lake, or river, bay, stream, canal, or basin, or any public park, square, street, or highway, is a nuisance.” Cal. Civil Code Sec. 3479 (West 1954).
Este remedio se distingue del de daños y perjuicios por negligencia en cuanto, bajo esta disposición, no hay que probar la existencia de culpa o negligencia por parte del perturbador. La responsabilidad es absoluta una vez se determina que existe el *266estorbo. 36 California Jurisprudence 2d, Sec. 61, pág. 539. De aquí que las doctrinas de estorbo y negligencia sean separadas y distintas y requieran prueba distinta. Torts: Distinction Between Negligence and Nuisance, 6 Cal. L. Rev. 228, 229 (1917-18).


(3) “En su esencia, este caso trata de uno de los valores más preciados de la vida civilizada: la vivienda, que sin ser fastuosa, sea tranquila, serena y agradable; el hogar en el cual el ser humano busca tranquilidad espiritual y física luego de un día gastado en la lucha económica de la sociedad industrial contemporánea.” Torres v. Rodríguez, 101 D.P.R. 177, 178 (1973).


(4) “Quedan exentos del cumplimiento de las sees. 1443 a 1448 de este título los conductores de ambulancias y carros de bombas de incendio mientras estuvieren prestando el servicio apropiado a la naturaleza de dichos vehículos. No se entenderá que es ruido innecesario el producido por las campañas de las iglesias en el ejercicio de sus funciones y cultos religiosos, así como tampoco el que puedan generar los cultos o ritos de las iglesias, sectas o denominaciones religiosas debidamente establecidas; Disponiéndose que nada de lo aquí dispuesto limitará los poderes de la Junta de Calidad Ambiental para promulgar los reglamentos a que está autorizada por ley. (Énfasis suplido.) 33 L.P.R.A. sec. 1447.


(6) “Por la presente se prohíben los ruidos innecesarios de todas clases prove-nientes del uso del claxon o aparato de alarma en la zona urbana, radios en casas de comercio, cafés y otros sitios públicos, altoparlantes que circulen por las calles con fines comerciales, campanas del tranvía eléctrico, pitos del tren en la zona urbana, bocinas y sirenas de bicicletas, y cualesquiera otros también innecesarios que se produzcan por medio de cualquier otro aparato, utensilio o instrumento, no importa su nombre, naturaleza o denominación.” 33 L.P.R.A. sec. 1443.


(6) La incapacidad de la agencia para atender las miles de querellas fue acep-tada por la Junta de Calidad Ambiental en el interrogatorio de su único inspector:
“R. Porque nosotros hacemos la visita, vamos al lugar, medimos si la fuente está en operación y, y de ahí tenemos que proseguir a otra querella que no nos podemos quedar todo el culto desde que empieza a que termina para hacer la medición, sino que tenemos que informar lo que encontramos al momento de esa visita.
“HON. JUEZ:
“P. Y eh ... y eso que dijo el testigo, de que ustedes van en mi vehículo rotulado, ¿es cierto?
“R. Sí, es correcto.
“P. O sea, que si la, [sic] el, la fuente emisora llega a identificar lo que está pasando, puede alterar, como dice el testigo.
“R. En, en caso de, de este tipo de fuentes, lo pueden hacer.
“ABOGADO DEL DEMANDANTE:
“P. ¿Ha ocurrido con usted?
“R. ¿Perdóneme?
“P. ¿Le ha ocurrido con usted esta, esta situación?
“R. ¿Esta situación? Bueno, yo he llegado en ... en referente a estos mismos casos, yo he llegado en ocasiones en casos que hay veces han cerrado todas las ven-tanas y se han ido cuando se dan cuenta que hay un inspector. En otros casos no lo han hecho; o hacen más ruido o hacen menos ruido. Todo varía de, de acuerdo a la actitud de la persona frente al problema.
“HON. JUEZ:
“P. Pero, se ha dado casos, entonces.
“R. Se han dado casos. ” T.E., págs. 92-93.


(7) Con respecto a la concesión de honorarios de abogado, en ausencia de abuso de discreción, no intervendríamos con la determinación de temeridad hecha por el tribunal de instancia. Corpak, Art Printing v. Ramallo Brothers, 125 D.P.R. 724 (1990); Elba A.B.M. v. U.P.R., 125 D.P.R. 294 (1990).